SlossoN, J.
I think the demurrer well taken in this, that the expressions charged to have been spoken, are not alleged to have been the identical words spoken, or even as in substance the words spoken which, perhaps, would be good, but as words and statements of a certain tenor, import, and effect, which is bad. (Maitland v. Joldney, 2 East., 427; Cook v. Cox, 3 Maule & S., 110; Ward v. Clarke, 2 Johns. R., 10).
As a general rule an action of slander will not lie against two, though an action for composing and publishing a libel may. (Chitty's Plead., 74; Bul. N. P. 5; Johns. R. 32).
Whether, where the slander is alleged to have been uttered in pursuance of a conspiracy between the defendants, a count *432to that effect would be good, is unnecessary to decide, since the demurrer is sustained on the other ground ; but I am inclined to the opinion that such a count would be good.
There must be judgment for the defendants on the demurrer with costs — with liberty to plaintiff to amend his count within twenty days.